 544DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The parties agree; and we find, that the following employees ofthe Employer's operation at 277 Mayson Avenue NE., Atlanta,Georgia, constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act:All truckdrivers, welders, machine operators, mechanics, mechanichelpers, delivery boys, and laborers, excluding all office clericalemployees, guards, supervisors, and' professional employees as definedin the Act.[Text of Direction of Election 7 omitted from publication.]7An election eligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 10 within 7 daysafter the date of this Decision and Direction of Election.The Regional Director shallmake the list available to all parties to the election.No extension of time to file thislist shall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Excel8sor Underwear Inc.,156 NLRB 1236.United Association of Journeymen&Apprentices of the Plumb-ing& Pipe Fitting Industryof the U.S. andCanada,Local No. 533,AFL-CIO (J. F. Pritchard&Co.)andJames L.Jolly.Case No. 17-CB-430.May 3,1966DECISION AND ORDEROn January 28, 1966, Trial Examiner David London issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesalleged in the complaint, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3'b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made at,the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,' the exceptions, brief, and the entire record inxWe t., eby correct the following inadvertence in the Trial Examiner's Decision: JamesJolly became a member of Local No. 533,the Respondent Union,in 1949,rather thanin 1948.158 NLRB No. 53. LOCAL 533, PIPEFITTERS595the case, andhereby adoptsthe findings,' -conclusions,and recom-mendations of the Trial Examiner,asmodified below.3[The Board adopr,ed the Trial Examiner's Recommended Order.]2 The Respondent's exceptions to the Trial Examiner's Decision are in large part directed,to the credibility resolutions of the Trial Examiner.We will not overrule the TrialExaminer's resolutions as to credibility unless a clear preponderance of all the relevantevidence convinces us that they are incorrect.Such a conclusion is not warranted here.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F. 2d 362(C.A. 3).3In affirming the Trial Examiner,we rely on the additional fact, established in therecord, but not clearly set forth in the Trial Examiner'sDecision,that there was a jobavailable for James Jolly at the Pritchard Company on April 7,1965, and but for theRespondent Union's refusal to Issue Jolly a referral slip, Jolly would have obtained thejob.Moreover,it is immaterial that Jolly did not specifically request that his name beput on the registration list, as required by the hiring hall procedure,since it would havebeen useless for him to do so in view of the Respondent's clear indication that Jolly wouldnot have been referred in any event by reason of his nonmembership in the RespondentUnion.+ The address and telephone number for Region 17, appearing at the bottom of theAppendix attached to the Trial Examiner'sDecision,is amended to read: 610 FederalBuilding, 601 East Twelfth Street, Kansas City, Missouri,Telephone No FR 4-5282.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed April 14,1965, by James L. Jolly, the General Counsel, act-ing through the Regional Director for Region 17, issued a complaint on June 28,1965, in which it is alleged that United Association of Journeymen&Apprenticesof the Plumbing&Pipe Fitting Industry of the U.S. & Canada,Local No.533, AFL-CIO, hereinafter referred to as Respondent Union,has engaged in conduct whichviolated Section 8(b)(1)(A)and (2)of the National Labor Relations Act, asamended.In its answer,Respondent Union admitted certain allegations of thecomplaint but denied the commission of any unfair labor practice.After due notice,a hearing was held before Trial Examiner David London inKansasCity,Missouri,on August 25, 1965.All parties were represented and weregiven full opportunity to present evidence,to examine and cross-examine witnesses,to argue orally, and to file briefs.Since the close of the hearing,counsel for theGeneral Counsel and the Respondent Union have filed a brief.Upon the entire record as a whole, the demeanor of the witnesses while testifying,and the briefs,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERJ.F. Pritchard &Co. (hereinafter referred to as Pritchard)is a Missouri corpo-ration with its offices and principal place of business in KansasCity,Missouri. It isnow, and at all times material herein has been,engaged in engineering and construc-tion in various Statesof the UnitedStates, including the construction of a refineryfor Phillips Petroleum Company in KansasCity,Kansas,the location involvedherein.Pritchardannually receives from points outside the State of Missouri,goods,products,and materials valued in excess of$50,000,and annually performs servicesoutside the State of Missouriwhichservices are valued in excess of $50,000.Respondent Union admits, and I find, that at all times material herein Pritchardwas an employer engaged in commerce within the meaning of Section 2(6) and (7)of the Act.H. THE LABOR ORGANIZATION INVOLVEDUnited A*u.,ciation of Journeymen& Apprenticesof the Plumbing&Pipe FittingIndustry of the U.S. & Canada, Local No. 533, AFL-CIO, isa labor organizationwithin themeaning ofthe Act. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE°ALLEGED UNFAIR LABOR PRACTICESJamesL. Jolly,the Charging Party herein,has been engaged as a pipefitter weldersince 1945.In 1948 he became a member of Local No. 533, the Respondent Union,whose headquarters are located in KansasCity,Missouri.In 1951 he transferredhis membershipto Local 426of the same parent labor association,whose headquar-ters are located in Sedalia,Missouri.He has retained his membership in Local 426ever since.In November 1964,Jolly obtained employment with Pritchard who was thenengaged in the construction of the Phillips Refinery in Kansas City, Kansas.Hecontinued in that employment until January 5, 1965, at which time he resigned forpersonal reasons having no relation to his work or the Respondent Union,and wasgiven a termination slip carrying the. following notation:"Will rehire when personalbusiness resolved."At that time, and during all times relevant herein, the Pritchard Co., and Respond-ent Union were parties to a collective-bargaining agreement containing the followingexclusive hiring provisions:Article III, section 3:for employment with the Contractor. Selection by the Union of applicants forreferral to jobs shall be done on a nondiscriminatory basis and shall not bebased on, or in any way affected by, union membership, bylaws, rules, regula-tions, constitutional provisions or any other aspect or obligations of unionmembership policies or requirements.Such selection shall be made on thebasis of the sequence in which the applicants report to the Union as availablefor work.Local contractors may request the Union for men byname if certainmen are unemployed,the Union will dispatch the man or men at once.On April 6, 1965,1 Jolly paid his dues for the first 4 months of 1965 to Local 426and obtained a travel card.On April 7, he drove to Kansas City and went to thehall of Respondent Union.The first thing he did therewas to redeem,in cash, hischeck for $24 which he had earlier given Respondent Union in payment of his traveldues for November and December 1964 and January 1965, the periodof his travelcard employment, and which check had been returned to Respondent Union forlack of sufficient funds.Jolly testified that, with the travel card in his hand, he `encountered Robert J.Lanning, business manager of Respondent Union, told him that he planned to livein Kansas.City and,"wanted to work out of ... and transfer back" to the RespondentUnion.According to Jolly, Lanning told him "that '[he] would never be able to getthat done unless [Lanning] took over Local 426" in Sedalia,2 that he did not "haveanything" for him at that moment but would "have something in a few days" andasked Jolly to call him back.He further testified that he called Lanning 2 days laterby long-distance from Sedalia, asked him if he had any work, and was again toldthere was none available.Lanning denied that he made the threats attributed to him by Jolly or that he had,in any manner, discriminated against him.He admitted, however, that on April 7Jolly made "mention" of his desire to "affiliate with ... or transfer his membershipfrom the Sedalia local to the [Respondent Union] in order to get more work," andthat he told Jolly he "wasn't looking for anybody to transfer" into the RespondentUnion.On the entire record and my evaluation of the trustworthiness to be attrib-uted to the testimony of the two men, based on their demeanor while testifying,I find that Lanning made the threats as related by Jolly.On April 13,' Jolly came to Kansas City and, during that evening, met EarlCameron, "pipe superintendent" for Pritchard. Jolly asked if he was in need ofwelders and Cameron replied that he was.On April 14, Jolly went to the refineryconstruction site where Cameron again told him hewas in needof welders.When,apparently by reason of his earlier employment by that company, Cameron addedthat he felt that Jolly was "coming back up here;" the latter replied that he "couldn'tget a referral slip through the hall"Cameron asked him to wait so that he could"do some checking."About an hour later,an unidentifiedPritchard employee approached Jolly, toldhim that he had come "tosign[him] up" for, employment and took statistical infor-1Unless otherwise indicated,all reference to dates hereafter are to the year 1965.The significance or meaning of the reference to Lanning's taking over Local 426 wasnever explained. LOCAL 533, PIPEFITTERS597mation from him pertaining to withholding tax, exemptions,etcJolly was thenescorted to the union steward who asked Jolly for his referral slipWhen Jollyreplied that he had no such slip, the steward went to the construction office andchecked the termination slip that Jolly was given on the previous January 5 as here-tofore describedThe steward then told Jolly he would "call the hall" followingwhich he informed Jolly he"would have to come back through the[RespondentUnion],through the hiring hall"Jolly immediately went to the Respondent Union'soffice and engaged in conversation with Lammng concerning which conversationthere is a conflict in the testimonyJolly testified that when he informed Lanning of his financial difficulties anddomestic responsibilities and that he"needed a job,"Lanning told him he "wouldnever get the work order out of [Respondent Union] as long as lie had anything todo with it",that if Jolly "had gone to work out there, fhe would] have slapped a $100fine" on him,and would "pull the rest of the pipefitters and welders off the job "Jolly left the union headquarters immediately,went to the Board's Regional Office,and filed the charge which instituted this proceedingLanning denied that he madethe threats attributed to him by Jolly and testified that,having been told that Jollyhad already been hired,"gave him pretty good hell for securing his employment inthemanner in which he was doing,bypassing the hiring hall "For the reasonsannounced in my earlier resolution of the conflict in testimony between that offeredby Jollyand that given by Lanning,I also resolve the conflict in testimony reportedimmediately above in favor of the version related by JollyJolly returned to the construction site during the following morning, April 15,and was hiredDuring that afternoon,he was instructed to report to the construc-tion site office where he met Lanning who handed him a sealed envelope containing"charges"pertaining to "insufficient check and the travel card"8When Jolly askedhim why he had not taken his travel card,Lanning made no reply but merely turnedaround and leftJolly remained in Pritchard'semployment until July 26, 1965,when he again voluntarily resigned from that employmentIn that state of the record,itwas incumbent on Respondent Union,who hadassumed both the right and the obligation of supplying Pritchard with weldersthrough its hiring hall without discrimination,to come forward with a valid reasonfor its failure to refer Jolly for such employmentIts only defen,e was that duringthe entire period, April 7-15, there was no"available"job with Pritchard for JollyPertaining to this alleged circumstance,Joe Reedy,construction superintendentfor Pritchard,testified without contradiction that during that entire period he requiredmore pipefitter welders than he then had on the job, and at least "once or twice aweek,at different intervals"during that period,he, or Earl Cameron,pipefittingsuperintendent,called Respondent Union for additional weldersLanning,the only witness who testified in behalf of Respondent Union,did notdeny Reedy's testimony as to the need for welders or that he was asked to supplythat needHe testified,however,that this work opportunity was not available toJolly because he "had called other local unions who had people available that theyknew of and people werepossiblyin transit at that time"It is upon this generalizedand vague testimony that Respondent Union relies to establish that there was nowork available for Jolly during the period in questionThough Lanning,while testifying,had before him "hundreds of pieces of paper,"produced by Respondent Union and apparently concerning this alleged practice, noattempt was made to establish that any of them related to the Pritchard job, or tothe periodApril 7-15Indeed,Respondent Union made no attempt to produce oreven identify by name,address, or otherwise, the alleged prior referralsThe fail-ure to do so,or to offer any specific, probative evidence that the jobs had alreadybeen referred or filled,warrants the inference that there were no prior commitmentsfor the job Jolly was seeking and entitled to obtainIn any event,close observation of Lanning while testifying concerning this defense,broughtme to the conclusion that he wasnot testifying truthfully withrespecttheretoThis, coupled with his threatof April 7 thatJolly "would never be ableto work out ofand transferback"to the Respondent Union,compels the con-clusionthatLanning's refusal to refer Jolly for employment was that he was not,and would never be, a member of RespondentUnionBy thatconduct RespondentUnion violated Section 8(b) (1) (A) and(2) of the Act3 As previously noted this check had already been paid and redeemed 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Union set forth in section III, above, occurring inconnection with the operations of Pritchard described in section ][, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerceV THE REMEDYHaving found that Respondent Union has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom, and that it take certain affirmativeactions which are necessary to effectuate the purposes of the ActHaving found that Respondent Union discriminatonly restrained Jolly from beingemployed by Pritchard April 7-15, I recommend that Respondent Union make himwhole for any loss of pay suffered by him as a result of its unlawful conduct, bypayment to him of a sum of money equal to the amount he normally would haveearned as wages during that period, together with interest thereon at 6 percent perannum,less his net earnings during that periodIn order to make effective the interdependent guarantee of Section 7 of the Act,to prevent a recurrence of unfair labor practices and thereby minimize industrialstrife, I recommend that Respondent Union be ordered to cease and desist from inany manner infringing upon the rights of employees or prospective employees ofPritchard, or of any other employer, guaranteed in Section 7 of the ActUpon the foregoing fi±idings of fact and upon the entire recordin this case, Ihereby make the followingCONCLUSIONS OF LAWIJF Pritchard & Co, is an employer within the meaning of Section 2(2) ofthe Act2United Association of Journeymen & Apprentices of the Plumbing & PipeFitting Industry of the U S & Canada, Local No 533, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of the Act3By failing and refusing to refer James L Jolly for employment, thereby causingand attempting to cause J F Pritchard & Co, to discriminate against him in viola-tion of Section 8(a)(3) of the Act, the Respondent Union has engaged in, and isengaging in, unfair labor practices within the meaning of Section 8(b) (2) and(1) (A) of the Act4 The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in this case, I will recommendIUnited Association of Journeymen & Apprentices of the Plumbing & Pipe FittingIndustry of the U S & Canada, Local 533, AFL-CIO, its officers, agents, succes-sors, and assigns, shall1Cease and desist from(a)Refusing to issue to James L Jolly, or to any other person, a job referral slipto which they are entitled under the Act(b) In anymanner causing,or attempting to cause, J F Pritchard & Co, or anyother employer, to discriminate against employees or prospective employees, includ-ing James L Jolly, in violation of Section 8(a)(3) of the Act(c)Restraining or coercing employees or prospective employees of J F Pritchard& Co, or any other employer, in the exercise of their right to self-organization, toform, or join, or assist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition of employment asauthorizedin Section8 (a) (3) of the Act2Take the folowing affirmative action necessary to effectuate the policies of theAct(a) Post in conspicuous places in all of its offices, meeting halls, hiring halls, andunion halls, including all places where notices to its members are customarily posted, LOCAL 5 3 3, PIPIWITTFItS599copies of the attached notice marked "Appendix " 4Copes of said notice, to befurnished by the Regional Director for Region 17, shall, after being duly signed by theRespondent Union s authorized representative, be posted by the said Respondentimmediately upon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where notices to members andother persons using the hiring hall and referral services of Local No 533 arecustomarily postedReasonable steps shall be taken by Respondent Union to insurethat such notices are not altered, defaced, or covered by any other material(b)Mail to the Regional Director for Region 17 signed copies of the notice marked"Appendix" for posting, if willing, by J F Pritchard & Co(c)Make James L Jolly whole for any loss of wages he may have qustained as theresult of the unfair labor practices in the manner set forth in the section of thisDecision entitled "The Remedy "(d)Notify said Regional Director, in writing, within 20 days from the receiptof this Decision, what steps it has taken to comply herewith 5(e)Notify J F Pritchard & Co, in writing, that it has no objection to that Com-pany's hiring James L Jolly as a welder when it has work within its territorialjurisdiction(f)Notify James L Jolly, in writing, that it has no objection to his working forJ F Pritchard & Co, when that Company has work within its territorial jurisdictionIt is further recommended that,unlesson or before 20 days from the date of thereceipt of this Trial Examiner's Decision the Respondent Union notifies the saidRegional Director, in writing, that it will comply with the Recommended Order, theNational Labor Relations Board issue an order requiring that said Respondent Uniontake the action aforesaidIn the event this Recommended Order be adopted by the Board,the words"a Decisionand Order"shall be substituted for the words'the Recommended Order of a TrialExaminer"in the noticeIn the additional event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals, the words ' a Decree of the United StatesCourt of Appeals,Enforcing an Order'shall be substituted for the words ' a Decisionand Order"5In the event that this Recommended Order be adopted by the Board paragraph 2(d)thereof shall be modified to read"Notify the said Regional Director in writing within10 days from the date of this Order,what steps the Respondent Union has taken tocomply therewith "APPENDIXNOTICE To ALL MEMBERS OF UNITED ASSOCIATION OF JOURNEYMEN & APPRENTICESOF THE PLUMBING & PIPE FITTING INDUSTRY OF THE U S & CANADA, LOCAL No 533,AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you thatWE WILL NOT cause or attempt to cause, J F Pritchard & Co, or any otheremployer, to deny employment to, or otherwise discriminate against James LJolly, or any employee or prospective employee, in violation of SE ction 8(a) (3 )of the ActWE WILL NOT, in any other manner, restrain or coerce employees, or appli-cants for employment, in the exercise of the rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization,as authorized in Section 8(a)(3)of the Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959WE WILL notify J F Pritchard & Co, in writing, that we have no objection to,and will not interfere with, the hiring or employment of James L Jolly as awelder, whether he is a member of this Union or notWE WILL make James L Jolly whole for any loss of pay he may have sufferedas a result of not being hired by J F Pritchard & Co, during the periodApril 7-15, 1965UNITED ASSOCIATION OF JOURNEYMEN&APPRENTICES OFTHE PLUMBING&PIPE FITTING INDUSTRY OF THE U S &CANADA, LOCAL No 533, AFL-CIO,Labor OrganizationDated-------------------By-------------------------------------------(Representative)(Title) 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDThisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any othermaterial.If membershave anyquestion concerning this notice or compliance with its provi-sions,they may communicatedirectly with theBoard'sRegional Office, 1200 RialtoBuilding, 906Grand Avenue,KansasCity,Missouri,TelephoneNo. 221-2732.Local 676, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandArmstrongCork Company.Case No.4-CD-1 29.May 3, 1966DECISIONAND ORDEROn January 14, 1966, Trial Examiner John F. Funke issued hisDecision in the above-entitled proceeding,finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief;the General Counsel filed separatebriefs and the Employer a combined brief, both in support of theTrial Examiner'sDecision and in answer to Respondent's exceptionsand brief.Pursuant to Section 3(b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulingsare hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.i The Trial Examiner'sConclusion of Law 2 does not specify the work and the labororganizations involved in the dispute.Since we find it more appropriate in this case toinclude such specific language rather than the general language in the Trial Examiner'sDecision,we hereby modify that Conclusion of Law to read as follows:"2.Respondent has induced and encouraged employees of Armstrong to engage in 'astrike or refusal to work and has threatened,restrained,and coerced Armstrong with anobject of forcing or requiring Armstrong to assign,within the packing department, thework of moving pallets loaded with ware from the ends of the iehrs to the warehousetrailers,and of returning empty pallets and pallets loaded with carton materials from thewarehouse trailers to the ends of the lehrs. to employees who are represented by Respond-ent rather than to employees represented by Local 257,Glass Bottle Blowers Association,AFL-CIO, although Armstrong was not failing to conform to an order or certification ofthe Board determining the bargaining representatives for employees performing such work,and by such conduct, Respondent has violated Section 8(b) (i) and(11) (D) of the Act."Similarly, the cease-and-desist provisions in our order specify the work and the labororganizations involved in this case.158 NLRB No. 62.